UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6096



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIAM B. HALL, a/k/a Bill,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-87-100-N)


Submitted:   September 17, 1996           Decided:   October 2, 1996


Before HAMILTON and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


William B. Hall, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district's order denying his mo-

tions for production of grand jury documents, production of arrest

records and associated documents, and for leave to proceed in forma

pauperis. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny leave to
proceed in forma pauperis and dismiss the appeal on the reasoning

of the district court, United States v. Hall, No. CR-87-100-N (E.D.
Va. Jan. 9, 1996), and we conclude that the appeal is frivolous. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2